In re Harvey, Robert G. Sr.,; — Defendant; applying for supervisory and/or re*243medial writs, Parish of Orleans, Civil District Court, Div. F, Nos. 93-10165; to the Court of Appeal, Fourth Circuit, No. 99-C-1780.
Granted. Relator’s application in the court of appeal was filed within the return date set by the trial court and is therefore timely. See Barnard v. Barnard, 96-0859 (La.6/24/94), 675 So.2d 734. Accordingly, the ruling of the court of appeal refusing to consider the application is set aside, and the application is remanded to the court of appeal for consideration and action.
LEMMON, J., not on panel.
TRAYLOR, J., would deny the writ.